Citation Nr: 0637373	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-38 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
craniotomy scars.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
neurological residuals of craniotomy.

3.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for 
patellofemoral pain syndrome of the right knee.

4.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for 
patellofemoral pain syndrome of the left knee.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from November 1978 to March 
2002.

This appeal is from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
named above, which awarded service connection and assigned 
initial disability ratings for the disabilities at issue.

The veteran filed a timely notice of disagreement (NOD) as to 
six of 19 claims adjudicated in the October 2002 rating 
decision.  The RO issued a statement of the case (SOC) 
addressing those six issues.  The veteran's timely 
substantive appeal of November 2004 explicitly addressed four 
of the six issues in the SOC.  Whereas the veteran did not 
perfect an appeal on two of the determinations as to which he 
had filed his NOD, the Board does not address those 
determinations in this decision.  This decision addresses 
only the determinations from which the veteran has perfected 
an appeal.

A private medical statement of March 2004 reasonably raises a 
claim for disability compensation for erectile dysfunction.  
The veteran's October 2004 substantive appeal and his 
November 2004 statement reasonably raise a claim for 
compensation for a psychiatric disorder.  These matters are 
undeveloped and unadjudicated.  They are referred to the RO 
for appropriate action.

The issues of entitlement to higher initial ratings for 
neurological residuals of craniotomy, and for right and left 
patellofemoral syndrome are addressed in the Remand portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.



FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's craniotomy scars were more nearly severely 
disfiguring than slightly disfiguring, prior to October 30, 
2002.

2.  The veteran's craniotomy scars manifest two criteria of 
disfigurement, and approximate two other criteria of 
disfigurement.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, his 
craniotomy scars more nearly approximate the schedular 
criteria for a 30 percent disability rating than for a 10 
percent rating, from the effective date of service connection 
to August 30, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7800 (2002).

2.  The schedular criteria from August 30, 2002, to the 
present for a 30 percent disability rating for craniotomy 
scars are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for service connection in July 2001.  By 
virtue of the award of service connection for the 
disabilities at issue in the instant appeal, his claims are 
deemed substantiated.  Sutton v. Nicholson, No. 01-1332 (U.S. 
Vet. App. Sep. 20, 2006).  A subsequent VA letter of November 
2004 afforded the veteran all aspects of notice mandated by 
law and regulation regarding his claim for disability ratings 
in excess of those awarded initially, except notice of the 
potential rating and effective date elements of his claim.  
See Dingess v. Nicholson, 19Vet. App. 473 (2006).  The matter 
of notice of the rating element of his claim is moot, as that 
is the object of the instant appeal, which demonstrates the 
veteran's actual knowledge of that aspect of his claim.  The 
matter of notice of the effective date element is also moot, 
as the effective date of his disability compensation is the 
day following separation from service, the earliest date 
provided by law, 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006), and the instant decision orders benefits 
effective from the same date.

The veteran has suffered no prejudice from the timing of the 
notice or from any omission in the content of the notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA has 
discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Any defects in 
the timing or language of VA implementation of its notice 
duties have been harmless to the veteran's claim.  See Conway 
v. Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").  VA has discharged its notice 
obligations in this case.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

VA has obtained all evidence of which it had notice and 
authority to obtain.  There has been no failure to obtain 
evidence of which VA must notify the veteran.  VA has 
examined the veteran, and no further medical opinion is 
necessary to decide the claim.  Therefore, VA has discharged 
its duty to assist in this case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (e).

II.  Rating Scars

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO effectively considered staged ratings, re-evaluating 
the veteran's rating upon the receipt of evidence subsequent 
to the initial rating decision.  Consideration of whether to 
stage a rating does not guarantee a staged rating.  It does, 
however, mean that the Board is not making an initial 
determination in this decision as to whether to stage the 
rating.  Consequently, there is no question of prejudice to 
the veteran resulting from an initial Board determination of 
a matter the RO did not consider.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 389 (1993) (Board may not consider matter not 
considered by agency of original jurisdiction without first 
determining that to do so will not prejudice the claimant's 
case).

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10.

The rating criteria for the skin, see 38 C.F.R. § 4.118 
(2002), changed during the period under review in this 
decision.  The newer criteria became effective on August 30, 
2002.  67 Fed. Reg. 49,590, 49,596 (July 31, 2002).  Where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The 
present decision applies the older rating criteria prior to 
the effective date of the change, and the newer rating 
criteria thereafter.


The veteran had a VA examination of August 2001.  The report 
was inadequately descriptive to rate the veteran's craniotomy 
scars.  That examination cannot now be redone, because a 
current examination would provide information on the 
condition of the scars now; there is no obtaining the missing 
information.

A VA examination of February 2004 described the veteran's 
craniotomy scars well.  The veteran has not reported any 
change in the scars.  He has maintained they were underrated 
for the extent of disfigurement they cause.  Where there is 
no evidence the scars have changed during the time under 
review in this decision, the February 2004 examination 
findings are assumed an accurate description of essentially 
static scars.  Although we are constrained to apply the rules 
as described above, the pre- and post-amendment rules are 
applied to the evidence from the February 2004 examination.

The examiner noted approximately nine scars, several 
described individually, others noted to be in a group.  Three 
in the left parietal region were described as 12 centimeters 
(cm) by 1 cm, 4 cm x 1 cm, and 1.5 x 1 cm, and as very 
disfiguring.  Two of those were described as depressed.  
Multiple scars, at least three, in the right parietal region 
were described as about 1 cm and disfiguring.  The examiner 
described one 11 cm, curvy scar of the right parietal as 
mildly disfiguring.  Two of the left parietal scars are 
slightly depressed.  Others were described as mildly hypo- or 
hyperpigmented in a total area less than 6 square inches.  
None of the scars were tender, ulcerated, or adherent, had 
abnormal texture, or had keloid formation.

Under the current rating criteria, there are eight criteria 
of disfigurement of the head.  See 38 C.F.R. § 4.118, DC 
7800, note (1).  The veteran's craniotomy scars manifest two 
criteria, scars more than a 1/4 inch (0.6 cm) wide, and 
depressed scars.  The criteria do not include descriptors for 
depressed scars.  A slightly depressed scar is nonetheless a 
depressed scar.  The veteran nearly meets another criterion 
of disfigurement, a scar of 13 cm. in length is disfiguring.   
Id.  The examiner did not report how much less than 6 square 
inches of the measured scar area are hypo- or hyperpigmented.  
This omission is immaterial, because 6 square inches is the 
threshold for disfigurement from discoloration; the amount 
less than that does not matter under the newer criteria.  
Thus, the Board believes that, under the criteria effective 
from August 30, 2002, to the present, the veteran is entitled 
to a 30 percent rating for his craniotomy scars.  38 C.F.R. 
§ 4.118, DC 7800 (2006).

The effective date of service connection for the veteran's 
craniotomy scars is April 1, 2002, the day following his 
separation from service.  The disability rating of his scars 
is subject to the older rating criteria for five months.  The 
older rating criteria provided a noncompensable rating for 
slight disfigurement, a 10 percent rating for moderate, 
disfiguring disfigurement, and a 30 percent rating for severe 
disfigurement, "especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles."  
38 C.F.R. § 4.118, DC 7800 (2002).  This last is included 
here specifically for context, to comment that nothing in the 
language of special consideration adds or removes criteria as 
regards scars of the head.  The August 2001 VA examination 
report did inform that the veteran has no hair growth over 
the craniotomy scars.  The veteran has written that he feels 
the bald patches are particularly disfiguring and make him 
very self conscious.  There is a VA Vocational Rehabilitation 
note advising the veteran not to wear a hat, and that the 
veteran nonetheless was seen wearing a hat at every 
encounter.

The older rating criteria are somewhat vague about what makes 
scars of the head ratable as severely disfiguring.  The 
February 2004 examiner opined that three of the veteran's 
scars are "very" disfiguring.  There is no evidence that 
the scars were less disfiguring from April through August 
2002 than they were in February 2004.  The veteran is highly 
discomfited by the bald patches conforming to the scars, and 
he credibly reports that this discomfiture contributes to his 
industrial impairment.  38 C.F.R. § 4.10.  In light of all 
this, it appears the craniotomy scars more nearly approximate 
severe than moderate disfigurement.  38 C.F.R. § 4.7.  This 
being as likely as not so, the evidence for and against 
rating the scars as severely disfiguring from April 1 to 
August 30, 2002, is approximately in equipoise, 38 C.F.R. 
§ 4.3, and the veteran is entitled to the benefit of the 
doubt.  We therefore conclude that he is entitled to a 30 
percent rating for craniotomy scars from April 1 to August 
30, 2002.  38 C.F.R. § 4.118, DC 7800.




ORDER

A 30 percent disability rating for craniotomy scars, from the 
effective date of service connection, is granted.


REMAND

In July 2005, the Board received evidence directly from the 
veteran, by mail, pertinent to his claim for an initial in 
excess of 10 percent for neurological residuals of craniotomy 
and for initial ratings in excess of 0 percent for right and 
left patellofemoral pain syndrome.  The Board received this 
evidence within 90 days of receipt of the claims file from 
the RO, and before the Board rendered a decision in this 
appeal.  See 38 C.F.R. § 20.1304(a).  The veteran did not 
waive initial review of the evidence by the RO, which is the 
agency of original jurisdiction in this case.  See 38 C.F.R. 
§ 20.1304(c).  The Board must remand the case for the RO to 
consider the evidence in the first instance.  Id.

The evidence the veteran submitted includes material from a 
Vet Center that pertains to the industrial impairment he 
attributes to his disabilities.  It comprises a vocational 
counselor's report, and refers to a vocational rehabilitation 
assessment.  Whereas the extent of industrial impairment is 
an element of the veteran's claim, the Vet Center and any VA 
Vocational Rehabilitation and Education records should be 
obtained and associated with the claims file.

Incidentally, regarding the production of evidence in this 
case, an RO letter to the veteran of March 26, 2004, notified 
him that the RO had requested his medical records from Sun 
City VA Outpatient Clinic (OPC), but it was his 
responsibility to make sure the RO got his medical records, 
and he should ask the OPC to send the RO his medical records.  
Law and regulation place the burden on VA to obtain VA 
records, not on the veteran.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2).  Future correspondence should take 
care to state VA's and the veteran's respective burdens to 
produce evidence correctly.

The claims file reveals a need for additional development of 
the claim for higher initial rating of the neurological 
residuals of craniotomy.  The RO rated the veteran's 
residuals as an unlisted neurological condition, rated as 
wholly subjective residuals of brain trauma.  See 38 C.F.R. 
§§ 4.27, 4.124a, Diagnostic Code 8099-8045.  The rating 
decision noted several residuals including paresthesia of the 
extremities, dizziness or balance impairment, memory deficit, 
and visuspacial impairment.  The August 2001 examiner noted 
that the memory and visuspacial deficits were reported upon 
neuropsychiatric testing.

The August 2001 examination report and the October 2002 
rating decision finding of the veteran's neurological 
residuals of craniotomy raise significant factual and legal 
questions which require further development of the evidence 
and readjudication.  First, it is not clear that central 
nervous system deficits identifiable by neuropsychological 
testing are wholly subjective.  Rather, the medical report 
tends to suggest that additional neurological evaluation is 
necessary to identify or rule out objectively demonstrable 
post-operative brain damage.  Moreover, the August 2001 
examiner noted the veteran had undergone brain MRI studies, 
the reports of which the examiner did not have, and the 
report of the neuropsychiatric testing is not of record.

Second, the nature of the residuals reported in the rating 
decision suggests that, upon readjudication, the RO must 
consider both whether the veteran has objective and 
subjective neurological residuals of craniotomy, and whether 
he has multiple, wholly distinct neurological residuals that 
are separately ratable.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

Incidentally, the August 2001 brain examination report 
included answers to questions that are not in the report, 
e.g., "3. None[;] 4. Not applicable[;] 5. None[;] 6. 
Normal," etc.  A report that transcribes the questions 
answered would facilitate appellate review of the adequacy 
and substance of the report.



In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain all available records from the 
Corona Vet Center and any VA Vocational 
Rehabilitation and Education records not 
among Vet Center records.

2.  Obtain the brain MRI reports and the 
August 2001 neuropsychiatric testing report 
to which the August 2001 report of VA 
compensation examination of the brain 
referred, and Associate any information 
obtained with the claims file.

3.  Schedule the veteran for a VA 
neurological examination with any diagnostic 
tests or studies necessary, for the examiner 
to report whether the veteran has any 
objective neurological residuals.  Provide 
the examiner with the claims file.

*	The examiner is to provide an 
opinion as to whether the memory 
impairment and the visuspacial 
impairment reported in the August 
2001 neuropsychiatric test and the 
August 2001 compensation examination 
reports are objective manifestations 
of residuals of craniotomy.  The 
examiner shall also report the types 
of impairment the veteran suffers 
because of them.

4.  Readjudicate the claims for an initial 
rating in excess of 10 percent for 
neurological residuals of craniotomy, and for 
initial ratings in excess of 0 percent for 
the right and left knee patellofemoral 
syndromes.  If any claim remains denied, 
provide the appellant and his representative 
(if any) an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the U.S. 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


